Citation Nr: 1828907	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2015 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's bilateral hearing loss is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1101; 38 C.F.R. § 3.303 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits

The Veteran has asserted that he has hearing loss as a result of acoustic trauma sustained while in active service. Specifically, the Veteran has reported acoustic trauma in the form of combat and as a disiel mechanic without hearing protection. In terms of exposure to acoustic trauma via combat, the Veteran's Army Personnel Record indicates that he took part in the TET 1969 Counteroffensive thus corroborating his noise exposure.

The Board upon review of the Veteran's statemens finds the contentions credible, and moreover, it is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service." Hensley v. Brown, 5 Vet. App. 155, 160   (1993).

A review of the service medical records is silent for treatment for or a diagnosis of hearing loss while the Veteran was in active service. However, the Veteran has reported that he first experienced hearing loss while in active service and has continued to experience hearing loss since his separation from active service. The Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379   (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466   (1991). Moreover, the Board finds the Veteran to be competent and credible with regard to this claim.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). The Veteran is competent to identify hearing loss and his statements have been found credible. An in-service incurrence of hearing loss is thus established.

Turning to a current diagnosis and relationship between the Veteran's in-service noise exposure and his current hearing loss, the Veteran provided statements that he has had hearing loss since service. The Board finds that the Veteran is competent to establish continuity of symptomatology of his hearing loss since service. 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). Moreover, a November 2017 VA audiological examination demonstrated that the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2017) establishing a current disability. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
75
75
LEFT
20
15
75
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Although the May 2017 VA examiner's provided a negative opinion on the issue of a nexus between the Veteran's service and current hearing loss, the Board finds that the examiner's opinion has no probative value as the VA examiner falsely relied, in part, on the false premise that the Veteran had not history of ear infections; however, the Veteran in his May 2017 correspondance contends that a series of ear infections caused his hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that an opinion based upon an inaccurate factual premise has no probative value).  Additionaly, the examiner did not address the Veteran's statements on the matter of hearing loss instead focusing on the lack of documented treatment, reasoning that the Court of Appeals for Veterans Claims has held lacks value.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (symptoms, not treatment, are the essence of any evidence of continuity of symptomatology).  

In sum, the Board has conceded acoustic trauma during active service. The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience it since that time and those statements have been found competent and credible by the Board.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for hearing loss and is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for is warranted. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for bilateral hearing loss is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


